Citation Nr: 9924882	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  96-15 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for lung disease and 
heart disease due to tobacco use in service.

3.  Entitlement to service connection for nicotine dependence 
that began in service.

4.  Entitlement to service-connection for lung disease 
secondary to nicotine dependence that began in service.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to May 
1952, and from June 1954 to June 1957.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which denied service connection for a 
back disability.  This case is also on appeal from an April 
1998 rating decision that denied service connection for 
restrictive lung disease due to tobacco use in service, 
service connection for nicotine dependence that began during 
military service, and service connection for lung disease 
secondary to nicotine dependence that began during military 
service.  

In an April 1998 notice of disagreement with the April 1998 
rating decision, the veteran additionally contended that he 
currently has heart problems due to smoking that began in 
service.  Service connection for lung disease and heart 
disease due to tobacco use in military service was denied in 
September 1998.  The veteran was provided notice of this 
decision, along with the laws and regulations regarding all 
of his tobacco-use-related claims, in a September 1998 
Supplemental Statement of the Case.  In view of statements in 
the cover letter of the September 1998 supplemental statement 
of the case, and the veteran's October 1998 substantive 
appeal with regard to heart disease, the issue of service 
connection for heart disability due to tobacco use in 
military service is accepted for appellate consideration.  


FINDINGS OF FACT

1.  The veteran's claim for service connection for a back 
disability is not plausible.

2.  The veteran's claim for service connection for heart 
disease due to tobacco use in service is not plausible.

3.  Restrictive lung disease due to chronic tobacco use in 
service has been demonstrated.

4.  The veteran's claim for service connection for nicotine 
dependence that began in service is not plausible.  

5.  The veteran's claim for service-connection for lung 
disease secondary to nicotine dependence that began in 
service, is not plausible.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a back 
disability is not well-grounded.  38 U.S.C.A. § 5107(a)(West 
1991).

2.  The veteran's claim for service connection for heart 
disease due to tobacco use in service is not well-grounded.  
38 U.S.C.A. § 5107(a). 

3.  Chronic restrictive lung disease was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.102, 
3.303(1998).

4.  The veteran's claim for service connection for nicotine 
dependence that began in service is not well-grounded.  
38 U.S.C.A. § 5107(a).

5.  The veteran's claim for service-connection for lung 
disease secondary to nicotine dependence that began in 
service, is not well-grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains, in substance, that he incurred a 
cervical neck disability, which he refers to as a back 
disability, while in the service, caused when a rifle and 
pack fell on him.  In addition, the veteran maintains that he 
first began smoking in service.  He avers that as a result, 
he developed lung and heart disease, as well as nicotine 
dependence.  It is asserted the nicotine dependence in turn 
resulted in restrictive lung disease.  Accordingly, a 
favorable determination is requested.


Factual background.

In June 1994, the RO received the veteran's service medical 
records from the National Personnel Records Center (NPRC).  
These records show that in late February 1952, the veteran 
complained of right shoulder pain, more in the muscle than in 
the bony structure.  There was no loss of motion or muscle 
spasm.  There was tenderness at C-5.  Radiographic 
examination in early March revealed no bony pathology and no 
cervical rib (sic).  

Otherwise, the veteran's service medical records are negative 
for complaints, findings, symptoms, or diagnoses pertaining 
to the cervical spine, heart or lungs.  The veteran's heart, 
lungs and chest, and spine and neck were normal on clinical 
evaluation in May 1952, June 1954 and June 1957.  The veteran 
offered no relevant complaints during a June 1954 report of 
medical history.  

In light of assertions by the veteran that additional service 
medical records existed, in March 1997 the RO provided dates 
and places of treatment and again requested medical records 
from the NPRC.  In correspondence received in May 1997, the 
NPRC informed the RO that no additional records were found.  

Turning to private post-service medical records, 
correspondence from the Akron City Hospital received in 
December 1996 and March 1997 indicate that no records for the 
veteran were available, as records were destroyed after 20 
years.  

Records from Riverside Hospital have been obtained.  In 
November 1981, the veteran complained of lower neck pain.  He 
reported that he had hurt his neck farming in November 1980.  
The current diagnosis was lesion at C7-C8 with lower 
extremity manifestations possibly due to upper spinal cord 
stenosis.  The veteran was hospitalized for further 
evaluation by myelogram and EMG.  The diagnosis was status 
post anterior disc fusion and lumbar spinal stenosis.  

In January 1982, the veteran complained of low back pain and 
reported a January 1981 cervical laminectomy.  The veteran 
underwent a lumbar laminectomy.  The diagnosis was status 
post anterior disc fusion and spinal stenosis.  

A December 1983 discharge summary provides that the veteran 
was evaluated for cardiac status following a small myocardial 
infarction.  The operative procedure was cardiac 
catheterization, and the final diagnosis was non-cardiac 
chest pain, and status post multiple cervical and lumbar 
laminectomies. 

In February 1988, the veteran was diagnosed with degenerative 
disc disease.  A May 1989 complete spine MRI indicated that 
the veteran's cervical canal appeared to be of normal 
caliber.  The examiner did not see any significant extradural 
mass or compression, disc herniation, cord compression or 
root deformity on the axial studies.  

A July 1989 statement from Charles W. Rossel, M.D., informed 
the veteran that he had extensive degenerative changes of the 
cervical and lumbar spine with osteoarthritis.  

The veteran underwent a private MRI in April 1993, showing 
evidence of interbody fusion at C5-C6 with moderate canal 
compromise occurring at this level, secondary to some 
slightly reversible normal lordosis and hypertrophic bony 
changes occurring at this fused level.  The most severe 
stenosis occurred at the C6-C7 level which appeared to be 
primarily bony in nature.  

Turning to post-service VA medical records, the veteran was 
provided a VA examination in December 1992, during which he 
reported a C5 laminectomy in 1981 following an episode of 
left arm numbness.  He reported that he had experienced some 
problems with his neck before that.  He stated that he still 
had some neck problems and could not turn his neck all the 
way to the left.  Radiographic examination of the cervical 
spine showed previous fusion of the C5-C6 disc space and 
narrowing at the C6-C7 disc level with slight retrolisthesis 
of C6 on C7.  Slight anterior displacement of C4 and C5 was 
also seen. There was some encroachment at the C5-C6 and C6-C7 
levels. 

VA outpatient treatment records show that the veteran was 
given a radiographic examination in February 1993, which 
resulted in an impression of extensive degenerative changes 
present in the spine, particularly around the fused C5-C6 
vertebral bodies, with bilateral neural exit foraminal 
narrowing noted at multiple levels.  

The veteran was given a CT scan of the cervical spine in 
October 1993.  The impression was central disc protrusions at 
C3-C4, C4-C5 which had mild multiple levels of foraminal and 
canal stenosis related to bony hypertrophy.  The veteran 
underwent an anterior cervical diskectomy in October 1993.  
The relevant hospital discharge diagnosis was cervical 
radiculopathy, due to cervical 6-7 disc prolapse.  

The veteran was hospitalized for COPD in January 1994.  The 
discharge summary includes a diagnosis of arteriosclerotic 
heart disease, status post myocardial infarction (1984).  

In March 1994, the veteran presented with chest pain similar 
to that he felt during a 1984 myocardial infarction.  He 
underwent left heart catheterization, coronary angiography 
and left ventriculography, and a graded exercise test.  The 
impression was insignificant coronary artery disease, normal 
left ventricular function.

The veteran complained of neck pain in April 1994.  
Degenerative joint disease of the cervical spine was noted.  
An impression of degenerative joint disease of the spine was 
again noted in July 1994.  The veteran underwent an EMG/NCS 
study in August 1994, the report of which provides that he 
complained of neck pain for 14 years.  The overall impression 
was normal study.  An August 1994 addendum noted that the 
findings were most consistent with chronic bilateral L5 
radiculopathy.  In October 1994, the veteran was assessed 
with insignificant coronary artery disease.  He complained of 
pain between the scapulae in November 1994, and complained of 
increased neck pain in October 1996.   

The veteran was provided a VA respiratory examination in 
March 1998.  He reported that he began smoking in 1951 upon 
entrance to the military.  The veteran said that he smoked 
one pack a day until 1955, at which point he began smoking 
two to three packs a day until 1957.  From 1957 to 1959 he 
smoked one pack a day, and from 1959 to 1969 he smoked less 
than one pack a day.  In 1969, the veteran discontinued 
smoking.  The veteran had no known occupational exposure to 
dust or agents to cause obstructive or restrictive lung 
disease. 

Physical examination resulted in an impression of a "history 
of chronic tobaccoism from 1951 to 1969" and a clinical 
history of COPD with persistent exertional dyspnea.  Current 
examination failed to reveal evidence of COPD, but did reveal 
evidence of mild restrictive disease and mild decrease in his 
diffusion capacity without change related to bronchodilators.  
The examiner expressed the opinion that the veteran's mild 
restrictive lung disease was likely a result of chronic 
tobaccoism.  

During a December 1996 personal hearing and a January 1999 
videoconference, the latter chaired by the undersigned Board 
member, the veteran testified that when he spoke of a back 
injury he was referring to an injury of the neck or cervical 
spine.  He also said that he believed that his service 
medical records were incomplete as they did not describe all 
of his inservice medical procedures.  He said that he hurt 
his neck in October 1951 when off-loading from a ship for 
maneuvers.  He explained he was on a cargo net when someone 
dropped a rifle and pack onto his head, causing him to fall 
into a small boat.  He states he was told by his first 
sergeant to continue as he was young.  Two days later, he 
spent two days in a pup tent with neck pain.  He was unable 
to carry a weapon or pack for several days while on 
maneuvers.  He went to get treatment for a numb arm in 1952, 
and said that he was told his problem was from the C-5 area.  
He was given aspirin.  Eventually, he was reclassified due to 
his inability to hold a rifle.  

The veteran said that his neck continued to hurt after 
service until the present.  He was treated at Akron City 
Hospital or Akron General Hospital in June 1958, where he 
underwent head surgery for a suspected brain tumor.  He tried 
to get records from each hospital but they were no longer 
available.  From the period from 1958 to 1981, when he was 
first treated at Riverside Hospital, the veteran was treated 
by a chiropractor.  The chiropractor was now dead and 
corresponding records were unavailable.  The veteran said 
that radiographic and MRI examinations showed arthritis at C-
5.

During the January 1999 videoconference hearing, the veteran 
additionally testified that the only medical evidence of a 
link between his diagnosis of a lung condition and his 
tobacco use in service was from his private family doctor, 
who was now deceased.  This doctor had first diagnosed a lung 
problem in 1959, due to smoking.  The veteran stated that all 
of his doctors told him that his smoking caused his lung 
problems. The veteran stated that he was unable to obtain a 
lay statement corroborating his own testimony that he smoked 
during service.  

In December 1996, lay statements were received on the 
veteran's behalf.  A Mrs. [redacted] provided that the veteran 
was seen by her husband, a chiropractor, for treatment of the 
low back and cervical area in July, August, and September 
1958.  The veteran's wife provided that he had a bad back 
since she had known him.  After their 1959 marriage, the 
veteran had been to see medical doctors and chiropractors.  
The veteran's mother provided that in the summer of 1957 he 
had problems with back pain and headaches.  He was treated at 
Akron City Hospital for headaches and back pain originally 
thought to be caused by a suspected brain tumor, then thought 
to be caused by back problems.  After the surgery, he 
received off and on treatment by a Dr. H. Walton Thatcher.

In a completed VA tobacco use questionnaire, received in 
October 1997, as well as in correspondence received at 
various other times, the veteran has asserted that he was 
first given cigarettes in basic training.  At that time, he 
was issued a carton of cigarettes along with personal items 
and shaving gear.  Cigarettes were inexpensive while he was 
in the service, and he also received free cigarettes with his 
c-rations.  He smoked up to two and one-half packs a day.  He 
was under peer pressure to smoke.  His private doctor, Dr. 
Hnatiuk, told him to quit smoking in 1969, and he quit in 
1972.  Dr. Hnatiuk was now deceased.  The veteran claimed 
that all his doctors had told him that his lung and heart 
problems were caused by smoking. 

In June 1998, the veteran submitted a photocopy of unused 
cigarette ration coupons from early 1955.


Legal Analysis

I.  Entitlement to service connection for a back disability.

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1995).  The law provides that when, 
after consideration of all evidence and material of record, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a veteran's claim, the benefit of the doubt 
shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (1998).

The threshold issue is whether the veteran has presented a 
well-grounded claim for service connection for a back injury.  
In this regard, the veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded."  
38 U.S.C.A. § 5107(a)(West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994).

The veteran must satisfy three elements for the claim for 
service connection for a back injury to be well-grounded.  
Initially, there must be competent (i.e. medical) evidence of 
a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Secondly, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Layno v. Brown 6 Vet. App. 
465, 469 (1994).  Finally, there must be evidence of a nexus 
between the in-service injury or disease and the current 
disability, as shown through medical evidence.  Latham v. 
Brown, 7 Vet. App. 359, 365 (1995).

Based on a thorough review of the record, the Board finds 
that there is no medical evidence showing a nexus or link 
between the veteran's current findings of the cervical spine 
and his active service, or to any injury incurred therein, 
such as a medical opinion linking them.  Ideally, such an 
opinion would be based on a review of the record.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Post-service private 
and VA medical records document no cervical spine complaints 
earlier than 1980.  These records do not provide evidence of 
a nexus between the veteran's post-service cervical spine 
findings and his active service, or to any injury incurred 
during active service.    

The Board recognizes that the veteran maintains that his 
current cervical spine disability is the result of a 1951 
injury.  Similar lay statements made on his behalf allege 
that the veteran's cervical spine was treated by a 
chiropractor in 1958, and that he had suffered from a bad 
back since he was separated from the service in 1957. 

However, while the veteran and his lay witnesses are 
competent to describe their observations, as laypersons, they 
are not competent to provide an opinion requiring medical 
knowledge, such as a medical diagnosis, etiology, or 
recitation of medical treatment provided by a trained health-
care provider.  Espiritu, 2 Vet. App. at 492.  Accordingly, 
the statements by the veteran and his lay witnesses do not 
constitute the required medical evidence of a nexus between 
his current cervical spine complaints and his active service.  
They also fail to constitute medical evidence of continuity 
of cervical spine symptomatology during the period from the 
veteran's 1957 separation to his 1981 treatment.  As a 
result, these statements cannot make the veteran's claim 
well-grounded. 

In light of the above, the Board concludes that the veteran 
has failed to meet his initial burden of submitting evidence 
of a well-grounded claim for entitlement to service 
connection for a back disability. 

II.  Entitlement to service connection for lung disease and 
heart disease due to tobacco use in service; service 
connection for nicotine dependence that began in service; and 
service-connection for lung disease secondary to nicotine 
dependence that began in service.

In May 1998, Congress passed the Transportation Equity Act 
for the 21st Century (TEA 21), and the President signed this 
bill into law the following month.  The Act prohibited 
payment of compensation for disability resulting from 
tobacco-related disease or injury, for claims filed after the 
President signed the Act into law, in June 1998.  The 
Internal Revenue Service Restructuring and Reform Act of 
1998, signed by the President in July 1998, amended TEA 21 to 
prohibit service connection for death or disability on the 
basis of injury or disease attributable to tobacco use in 
service.  The veteran's claim was filed prior to June 1998, 
and hence, the veteran's claim cannot be dismissed as lacking 
legal merit.

On or before June 9, 1998, a claim for service connection for 
disability or death based on the use of tobacco products 
consists of three issues: (1) direct or presumptive service 
connection under the provisions of 38 C.F.R. §§ 3.303 and 
3.307; (2) direct service connection based on the inservice 
use of tobacco products; and (3) secondary service connection 
based on a disability or death resulting from nicotine 
dependence held to have been acquired in service.

The VA General Counsel has issued an opinion in which it was 
held that veterans may establish service connection for 
injury or disease resulting from tobacco use during service.  
The evidence must show that the disability resulted from 
cigarette smoking which occurred during service.  OGCPREC 02-
93 (January 13, 1993).

In addition, the VA General Counsel has issued an opinion in 
which it was held that a determination as to whether 
disability or death is secondarily related to nicotine 
dependence arising in service, and therefore is secondarily 
service-connected pursuant to 38 C.F.R. § 3.310(a), depends 
upon affirmative answers to the following three questions: 
(1) whether nicotine dependence may be considered a disease 
for purposes of the laws governing veterans' benefits, (2) 
whether the veteran acquired a dependence on nicotine in 
service, and (3) whether that dependence may be considered 
the proximate cause of disability or death resulting from the 
use of tobacco products by the veteran.  If each of these 
three questions is answered in the affirmative, service 
connection should be established on a secondary basis.  The 
opinion notes that a May 1997 memorandum by the Under 
Secretary for Health provides that nicotine dependence may be 
considered a disease for VA compensation purposes.  OGCPREC 
19-97 (May 13, 1997).

The general requirement that the veteran submit a well-
grounded claim applies equally to tobacco-related claims.  
For claims alleging a direct link between tobacco use in 
service and a current disability or death, the claimant must 
provide medical evidence of a current disability or death, 
medical or lay evidence of tobacco use in service, and 
medical evidence of a relationship between the current 
disability or death and tobacco use during active service.  
For claims alleging secondary service connection for a 
current disease or death on the basis of nicotine dependence 
acquired in service, the claimant must provide medical 
evidence of a current disability or death, medical evidence 
that nicotine dependence arose in service, and medical 
evidence of a relationship between the current disability or 
death and the nicotine dependence.  See OGCPREC 02-93 and 
OGCPREC 19-97.

The Board recognizes that the March 1998 VA examiner opined 
that the veteran's current lung disease may not be clinically 
dissociated from chronic tobacco use from 1951 to 1969, 
including during the veteran's period of active duty.  The 
veteran has reported chronic use of tobacco beginning in 
service until 1969.  His statement in this regard constitutes 
competent evidence of chronic tobacco use in service.  As 
there exists competent evidence of chronic tobacco use in 
service, and competent evidence that it is as likely as not 
that the veteran's current restrictive lung disability is the 
result of tobacco use during active service, the Board finds 
the evidence is in equipoise as to whether restrictive lung 
disease was incurred in service.  With resolution of such 
doubt in the veteran's favor, service connection for 
restrictive lung disease is warranted.  

Service connection may not be established in the absence of 
demonstration of current disability.  In this regard, it is 
noted that on VA examination in March 1998, physical and 
roentgenographic examination, as well as pulmonary function 
physiologic evaluation, failed to reveal evidence of chronic 
obstructive pulmonary disease.

Based on a thorough review of the record, the Board finds 
that there is no medical evidence showing a nexus or link 
between the veteran's current heart disease and his tobacco 
use during active service, such as a medical opinion linking 
them.  Ideally, such an opinion would be based on a review of 
the record.  Espiritu, 2 Vet. App. at 492.  

Post-service private and VA medical records show only that 
the veteran currently has heart disease initially 
demonstrated many years after service.  They do not provide 
evidence of a nexus between the veteran's current heart 
disease and his tobacco use during active service.  
Accordingly, the veteran's claim for service connection for 
heart disease due to tobacco use in service is not well-
grounded.  

Similarly, based on a thorough review of the record, the 
Board finds that there is no medical evidence, such as a 
medical opinion, showing that nicotine dependence arose 
during the veteran's active service.  Again, such an opinion 
ideally would be based on a review of the record.  Id.  As 
the veteran's service medical records, and his VA and private 
post-service medical records, fail to provide evidence that 
nicotine dependence arose during his active duty, the 
veteran's claim for service connection for nicotine 
dependence, and for lung disability, proximately caused by 
nicotine dependence, is not well-grounded.  As a layperson, 
the veteran is not competent to provide an opinion requiring 
medical knowledge, such as a medical diagnosis or etiology.  
Espiritu, 2 Vet. App. at 492.  Accordingly, the veteran's own 
statements do not make the veteran's claim well-grounded. 

In reaching the above determinations regarding the veteran's 
claims for service connection for heart disease and back 
disability, the Board recognizes that these issues are being 
disposed of in a manner that differs from that used by the 
RO.  The Board has, therefore, considered whether the veteran 
has been given adequate notice to respond, and if not, 
whether he has been prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  In light of his failure to meet 
his obligation in the adjudication process by not submitting 
adequate evidence and because the outcome would be the same 
whether the claims for service connection were treated as not 
well-grounded or adjudicated on the merits, the Board 
concludes that he has not been prejudiced by this approach.  
See generally Edenfield v. Brown, 8 Vet. App. 384 (1995).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for service connection for heart disease and back 
disability.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995). 


ORDER

Evidence of a well-grounded claim for service connection for 
back disability not having been received, the appeal is 
denied. 

Evidence of a well-grounded claim for service connection for 
heart disease due to tobacco use in service not having been 
received, the appeal is denied. 

Evidence of a well-grounded claim for service connection for 
nicotine dependence that began in service, not having been 
received, the appeal is denied. 

Evidence of a well-grounded claim for service connection for 
lung disease secondary to nicotine dependence that began in 
service, not having been received, the appeal is denied.

Service connection for restrictive lung disease in granted.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

